Case 4:18-cv-02614-HSG Document 19 Filed 07/08/20 Page 1 of 2




                                                                FILED
                                                                 Jul 08 2020

                                                               SUSANY. SOONG
                                                          CLERK, U.S. DISTRICT COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                   OAKLAND
Case 4:18-cv-02614-HSG Document 19 Filed 07/08/20 Page 2 of 2
